PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SPRINKLE, Charles
Application No. 16/617,305
Filed: 26 Nov 2019
For APPARATUS AND METHOD FOR SPEAKER TUNING AND AUTOMATIC DIGITAL SIGNAL PROCESSING CONFIGURATION
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed April 19, 2021, to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on September 30, 2020.  The issue fee and a substitute statement were filed on December 29, 2020.  On January 27, 2021, an electronic petition under 37 C.F.R. 1.313(c)(3) to withdraw this application from issue after payment of the issue fee was filed at 16:18:07.  The document was signed by attorney of record Martin J. Sultana, Registration number 57,739, and indicates the reason for the withdrawal from issue is “Applicant hereby expressly abandons the instant application (any/attorney/agent signing for this reason must have power of attorney pursuant to 37 CFR 1.32(b).”  The aforementioned electronic petition was automatically granted by the Electronic Filing System, and an electronic decision on the petition under 37 C.F.R. 1.313(c)(3) was generated and issued which states, in pertinent part, “[t]e application is hereby withdrawn from issue, and the abandonment is hereby recognized.”  It follows the application became abandoned pursuant to this explicit instruction.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on February 2, 2021, along with the petition fee and the required statement of unintentional delay, which was dismissed via the mailing of a decision on March 19, 2021.

With this renewed petition, it has been established that the entire period of delay is unintentional.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The Technology Center will be made aware of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so that a RCE and the submission under 37 C.F.R. § 1.114 – an IDS – each received on January 27, 2021 - can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).